           Case 2:17-cr-00143-APG-PAL Document 75 Filed 02/17/21 Page 1 of 3




1    RENE L. VALLADARES
     Federal Public Defender
     State Bar No. 11479
2    HEIDI OJEDA
     Assistant Federal Public Defender
3    Nevada State Bar No. 12223
     411 E. Bonneville, Ste. 250
     Las Vegas, Nevada 89101
4    (702) 388-6577
     Heidi_Ojeda@fd.org
5
     Attorney for Maria Jesus Luciano.
6
                                 UNITED STATES DISTRICT COURT
7
                                      DISTRICT OF NEVADA
8
     UNITED STATES OF AMERICA,                       Case No. 2:17-cr-00143-APG-PAL
9
                    Plaintiff,
                                                     Motion for Leave to File Exhibit Under
10                                                   Seal
             v.
11   MARIA JESUS LUCIANO,

12                  Defendant.

13
             Undersigned counsel is filing a Motion for Compassionate Release. Exhibit A contains
14
     Ms. Luciano’s sensitive medical records. Defense counsel believes this information will assist
15
     the Court in evaluating the motion. Because Exhibit A contains private medical information, it
16
     should be filed under seal and remain under seal. Undersigned counsel will serve the sealed
17
     Exhibit A on the government via electronic mail.
18

19   ///
     ///
20
     ///
21

22
         Case 2:17-cr-00143-APG-PAL Document 75 Filed 02/17/21 Page 2 of 3




1                                             Conclusion

2           For the foregoing reasons, undersigned counsel respectfully requests leave to file

3    under seal Ms. Luciano’s Exhibit A to her Motion for Compassionate Release, and requests

4    that the Court maintain it under seal.

5           DATE: February 16, 2021.

6
                                                    Respectfully submitted,
7                                                   RENE L. VALLADARES
                                                    Federal Public Defender
8
                                              By: /s/ Heidi Ojeda
9                                                   HEIDI OJEDA
                                                    Assistant Federal Public Defender
10

11

12   IT IS SO ORDERED:

            February 17, 2021
13   Dated:__________________

                                                         ________________________
14
                                                         ANDREW P. GORDON
                                                         UNITED STATES DISTRICT JUDGE
15

16

17

18

19

20

21

22

                                                    2
         Case 2:17-cr-00143-APG-PAL Document 75 Filed 02/17/21 Page 3 of 3




1                                        Certificate of Service

            I certify that on February 16, 2021, I electronically filed the foregoing with the Clerk
2
     of the Court for the United States District Court for the District of Nevada by using the
3
     CM/ECF system. Participants in the case registered CM/ECF users will be served by the
4    appellate CM/ECF system. The following non-CM/ECF participants will be served by U.S.

5    Mail: Maria Jesus Luciano

6                                                    /s/ Rosana Aporta
                                                     ROSANA APORTA
7                                                    Assistant Federal Public Defender

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

                                                      3
